278 Kan. 337 (2004)
97 P.3d 492
In the Matter of JAMES S. PHILLIPS, JR., Respondent.
Bar Docket No. 08451.
Supreme Court of Kansas.
August 31, 2004.
In a letter received August 27, 2004, to the Clerk of the Appellate Courts, respondent James S. Phillips, Jr., of Wichita, Kansas, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2003 Kan. Ct. R. Annot. 281).
At the time the respondent surrendered his license, review was pending before the Kansas Supreme Court on the final hearing report in accordance with Supreme Court Rule 212 (2003 Kan. Ct. R. Annot. 270). The final hearing report concerned allegations of misconduct that he failed to competently represent clients in immigration matters, failed to keep clients reasonably informed about the status of their cases, failed to return telephone calls, failed to refund advanced legal fees when required to do so, failed to supervise nonlawyers in the unauthorized practice of law, wrongfully used a deceptive law firm name and letterhead, and wrongfully engaged in dishonesty, fraud, deceit or misrepresentation by permitting a nonlawyer to hold oneself out as an attorney licensed to practice law in Kansas.
Additionally, the respondent has pending seven complaints alleging a lack of communication and diligence, a lack of supervision over nonlawyer assistants, assisting another in the unauthorized practice of law, failure to return unearned legal fees, and failure to cooperate with the disciplinary investigation by failing to provide records required to be kept pursuant to Kansas Rule of Professional Conduct 1.15(a) (2003 Kan. Ct. R. Annot. 395).
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent's license should be accepted and that the respondent should be disbarred.
IT IS THEREFORE ORDERED that James S. Phillips, Jr., be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
*338 IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of James S. Phillips, Jr., from the roll of attorneys licensed to practice law in Kansas.
IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2003 Kan. Ct. R. Annot. 286).